t c memo united_states tax_court kirk a keegan jr petitioner v commissioner of internal revenue respondent docket no filed date after requesting a legal_separation from his wife but before a stipulation and order to show cause was filed on date in state court p made certain payments to or on behalf of his wife in the nature of support p deducted these payments together with payments made after date from his gross_income as alimony pursuant to sec_215 i r c on his federal_income_tax return for r limited p's alimony deduction to those payments made after date on the facts held no alimony deduction is allowed under sec_215 i r c for payments made by petitioner to his wife prior to date since these payments did not stem from a written_separation_agreement within the ambit of sec_71 i r c kirk a keegan jr pro_se christine v olsen for respondent memorandum opinion nims judge respondent determined a deficiency in the federal_income_tax of kirk a keegan jr petitioner for the tax_year ended date in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure all section references are to sections of the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure after concessions the sole remaining issue for decision is whether petitioner is entitled to a sec_215 alimony deduction in excess of that allowed by respondent for amounts paid for the support of petitioner's wife barbara c keegan mrs keegan this case was submitted fully stipulated and the facts as stipulated are so found this reference incorporates herein the stipulation of facts and attached exhibits petitioner resided in newport beach california at the time he filed his petition background petitioner requested a legal_separation from mrs keegan on date later that month petitioner began making payments of between dollar_figure and dollar_figure a month to or on behalf of mrs keegan an order to show cause scheduled for date was postponed because petitioner was out of town on business an order to show cause scheduled for date was postponed at the request of opposing counsel on date a stipulation and order to show cause was filed in the superior court of the state of california in the stipulation and order to show cause the parties agreed that petitioner would make spousal support payments in the amount of dollar_figure per month commencing date during petitioner made payments to or on behalf of mrs keegan in the total amount of dollar_figure of that amount dollar_figure was paid prior to the entry of the stipulation and order to show cause petitioner deducted the entire dollar_figure as alimony on line of his form_1040 u s individual_income_tax_return for respondent issued a notice_of_deficiency on date among other things respondent limited petitioner's deduction for alimony to dollar_figure which amount represents support payments made by petitioner to mrs keegan subsequent to the filing of the stipulation and order to show cause respondent also determined that petitioner was liable for an accuracy- related penalty under sec_6662 for negligence in the amount of dollar_figure respondent has since conceded that petitioner is not liable for this penalty discussion we must decide whether petitioner may deduct as alimony under sec_215 payments to or on behalf of mrs keegan in the total amount of dollar_figure that were made prior to the entry of the stipulation and order to show cause on date petitioner has conceded that additional payments totaling dollar_figure made prior to that date are not deductible as a preliminary evidentiary matter we must decide whether to reopen the record in this case to permit petitioner to include two letters which are attached to petitioner's memorandum of authorities filed in lieu of a posttrial brief by direction of the court pursuant to the court's order dated date directing respondent to file on or before date any objection to the record's being reopened to receive the letters in evidence respondent has filed a notice of objection to the record's being reopened for this purpose on the grounds of hearsay and undue prejudice reopening the record for the submission of additional proof lies within the discretion of the court 401_us_321 petitioner is not represented by counsel in this case and in the interest of justice and for completeness we deem it appropriate to receive the two letters in evidence respondent is not prejudiced however because as discussed infra petitioner has not established that he may deduct under sec_215 or any other section the dollar_figure of payments remaining in dispute one of the letters dated date the date letter is from steven e briggs briggs petitioner's attorney in his domestic relations matter to mrs keegan's attorney it states in pertinent part that in an effort to resolve this pending order to show cause dr keegan would propose to pay mrs keegan as and for spousal support the sum of dollar_figure per month if this arrangement is acceptable to your client let me know and i will be happy to write up a stipulation which would then enable us to take the order to show cause off calendar emphasis added the other letter dated date the date letter is from briggs to petitioner it states in relevant part that the date letter set forth in writing that we would continue to make the support payments as previously agreed which you made all of the payments made between february and may of were agreed upon by the parties and were the subject of understandings in connection with which the order to show cause hearings were continued as has often been stated deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed rule a 503_us_79 sec_215 provides generally in the case of an individual that there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual's taxable_year sec_215 sec_215 further provides that the term 'alimony or separate_maintenance payment' means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 defines the term alimony_or_separate_maintenance_payment in pertinent part as any payment in cash received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 defines the term divorce_or_separation_instrument as follows a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse no decree within the meaning of sec_71 or c was in effect when petitioner made the payments at issue rather petitioner asserts that he is entitled to deduct the amount of all payments from date to date dollar_figure since he argues a written_separation_agreement existed on date within the meaning of sec_71 in the form of the date letter respondent contends on the other hand that there was no written_agreement prior to the entry of the stipulation and order to show cause on that basis respondent maintains that no alimony deduction for the period prior to date is allowable we have no doubt that the payments at issue were intended to be in the nature of alimony nevertheless for reasons which follow we agree with respondent that the facts of this case show that there was no written_separation_agreement within the ambit of sec_71 prior to date the term written_separation_agreement is not defined by the code the legislative_history or applicable regulations 59_tc_97 ewell v commissioner tcmemo_1996_253 however we have stated previously that a written_separation_agreement is a clear written_statement of the terms of support for separated parties bogard v commissioner supra pincite it must be a writing that constitutes an agreement 84_tc_809 affd without published opinion 800_f2d_260 4th cir an agreement requires mutual assent or a meeting of the minds 90_tc_684 a letter which does not show that there was a meeting of the minds is not a written_separation_agreement under the statute grant v commissioner supra pincite 59_tc_846 to be given effect under sec_71 a written_separation_agreement at least requires more than a written_statement by one spouse offering to make support payments and the acceptance of those payments by the other spouse nemeth v commissioner tcmemo_1982_646 a letter may satisfy the requirements of sec_71 even in the absence of the parties' signatures if it embodies the terms of a prior oral agreement or understanding see 13_tc_1092 osterbauer v commissioner tcmemo_1982_266 petitioner cites azenaro v commissioner tcmemo_1989_ in support of his position that the date letter constitutes a written_separation_agreement however that case is distinguishable from the case at hand in azenaro v commissioner supra we held that a letter from the attorney for the taxpayer's husband year after the couple separated which offered a monthly payment and which was subsequently received and signed by the recipient taxpayer constituted a valid written_separation_agreement the letter as acknowledged and accepted by the taxpayer by her signature on the assent form was a clear and concise agreement in written form delineating the terms under which the husband would support the taxpayer the payor- husband's signature on the letter was not necessary for the agreement to be valid as his attorney acted as his agent and the husband in fact carried out the terms of the agreement in contrast to the letter in azenaro v commissioner supra the language of the date letter is unequivocally that of a proposal or offer to negotiate if this arrangement is acceptable the date letter was not signed by mrs keegan nor was any other writing acceding to its terms executed on her behalf see estate of hill v commissioner supra pincite harlow v commissioner tcmemo_1984_393 a unilateral written_statement by a party stating that he is willing to pay his spouse certain sums for her support clearly does not meet the statutory requirement of a written_separation_agreement petitioner next cites jefferson v commissioner supra in support of his contention that though the letter itself constituted a proposal its acceptance made it an enforceable agreement and a 'written instrument' within the meaning of sec_71 however jefferson v commissioner supra is distinguishable from the facts of this case in jefferson v commissioner supra we stated that the letter from the taxpayer to his wife embodied the terms of a prior oral agreement or understanding with reference to periodic_payments to be made for the wife's support and maintenance and that the letter confirmed that oral agreement or understanding id pincite emphasis added the letter relied upon by the taxpayer therein although it did not bear his wife's signature and no other writing was executed on her behalf nonetheless clearly recited the parties' prior oral agreement that he would pay his wife a specified sum of support and thus sufficed for purposes of the statutory predecessor of sec_215 in contrast in the instant case the date letter does not memorialize any prior agreement between petitioner and mrs keegan to the extent that the date letter from briggs purporting to summarize events that occurred years earlier implies that the date letter embodies the terms of a previous oral understanding we think that briggs mischaracterizes the contents of the earlier letter in any event the date letter fails to confirm such an oral agreement see id pincite petitioner himself acknowledges that the date letter was a mere proposal albeit one that was accepted by his wife on or prior to date yet as mentioned above her signature was not on the date letter nor was there any other writing executed on her behalf evidencing an agreement moreover it is well settled that the subsequent acceptance of support payments by a spouse without more does not transform a unilateral offer into a bilateral agreement see harlow v commissioner supra nemeth v commissioner supra greenfield v commissioner tcmemo_1978_386 we conclude that taken together the date letter and the fact that petitioner provided support for mrs keegan prior to date do not rise to the level of a written_separation_agreement for purposes of sec_71 and sec_215 see grant v commissioner supra pincite cf ewell v commissioner supra therefore we hold that none of the payments that petitioner made before the stipulation and order to show cause was filed on date may be deducted by petitioner as alimony under sec_215 to reflect the foregoing an appropriate order will be issued and a decision will be entered under rule
